By the Court,

Paine, J.
The only question sought to be raised on this appeal is, as to the admissibility of the stipulations which were offered by the plaintiff. But we think that the bill of exceptions fails to show that any objection was made or exception taken to their admissibility at the time of the trial. In giving the history of the trial it shows that the stipulations were offered and received in evidence, and nothing is said about any objection or exception by the defendant. It then states the finding of the court and the entering of the judgment, after which it says: '“To which decision, finding and judgment of said court, as well as to the intro*329duction in evidence of said stipulations, the said defendant, by bis counsel, did then and there except,” &c. We the natural, fair construction of the language is, that after the judgment was entered, the defendant took these exoep-tions at one time. The words “ then and there” refer properly to the time of the last act previously mentioned, which was the entry of the judgment. And it would be tolerating too great looseness in framing bills of exceptions, for us to assume from this language that objection was taken to the admissibility of the stipulations at the time they were offered and receited.
But an objection or exception after the trial and judgment, to evidence offered on the trial, is clearly insufficient. If made in time, the party could perhaps have supplied other-evidence. And it would be productive of great injustice to allow a party to permit incompetent evidence to be received on the trial without objection, and then except to it after-judgment.
For this reason we think the question sought to be raised, is not presented, and the judgment is affirmed, with costs.